Exhibit 10.49

 

SECURITY AGREEMENT

 

DEBTOR:

 

Name:

    

eUniverse, Inc.

6060 Center Drive, Suite 300

Los Angeles, CA 90045

 

SECURED PARTY:

 

Name:

Address:

    

VP Alpha Holdings IV, L.L.C.

c/o VantagePoint Venture Partners

1001 Bayhill Suite 300

San Bruno, CA 94066

 

1.

 

(a) Debtor, in consideration of the agreement of Secured Party to make a loan to
Debtor pursuant to that certain Secured Note Purchase Agreement, of even date
herewith, between Debtor and Secured Party (the “Purchase Agreement”), and for
other good and sufficient consideration, hereby grants to Secured Party a first
priority security interest in all of Debtor’s right, title and interest in and
to all of the Debtor’s personal property and assets including without limitation
the following property (except as set forth herein), including without
limitation any and all additions, accessions and substitutions thereto or
therefore, whether now held or hereafter acquired (hereinafter called the
“Collateral”): (a) Accounts; (b) Instruments; (c) Documents; (d) Chattel Paper;
(e) Supporting Obligations; (f) Letter of Credit Rights; (g) Equipment; (h)
Fixtures; (i) General Intangibles; (j) Inventory; (k) Investment Property; (l)
Deposit Accounts; (m) cash, money, currency, and liquid funds, wherever held;
(n) Goods; (o) Intellectual Property; and (p) all Proceeds of each of the
foregoing, to secure payment of the unpaid principal amount of and interest on
the Note (as defined in the Purchase Agreement) and all other obligations and
liabilities of Debtor to Secured Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Purchase Agreement or this
Security Agreement and any other document executed and delivered in connection
therewith or herewith and each other obligation and liability, whether direct or
indirect, absolute or contingent, due or to become due, or now or hereafter
existing, of the Debtor to Secured Party, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees and disbursements of counsel to Secured
Party) or otherwise (the “Obligations”).

 

(b) Capitalized terms used herein and not otherwise defined shall have the
meaning set forth in the Uniform Commercial Code of the State of Delaware (the
“UCC”). For purposes hereof, the following definitions shall apply:



--------------------------------------------------------------------------------

“Intellectual Property” means, collectively, all rights, priorities and
privileges of the Debtor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, inventions, patents, patent licenses,
trademarks, trademark licenses and trade secrets (including customer lists),
domain names, Web sites and know-how, including, but not limited to, the
patents, trademarks and copyrights set forth on Schedule 4(n) of the Purchase
Agreement.

 

2. Debtor expressly represents, warrants and covenants:

 

(a) That except for the first priority security interest granted hereby, the
lien in favor of 550 Digital Media Ventures, Inc. (“550 DMV”) which is pari
passu with the security interest created hereby and applies to all of the same
Collateral, and the permitted liens listed on Schedule A hereto (the “Permitted
Liens”), Debtor is the owner of the Collateral free from any adverse lien,
security interest or encumbrances; and that Debtor will defend the Collateral
against all claims and demands of all persons at anytime claiming the same or
any interest therein. The security interest granted pursuant to this Security
Agreement will constitute a valid and continuing first priority perfected
security interest in favor of the Secured Party in the Collateral for which
perfection is governed by the UCC or filing with the United States Copyright
Office or United States Patent and Trademark Office. Such security interest will
be prior to all other liens on the Collateral, except for Permitted Liens.

 

(b) That Debtor has the full power and authority to enter into this Security
Agreement, that this Security Agreement has been duly authorized, executed, and
delivered by the Debtor and Debtor’s obligations under this Security Agreement
are legal, valid, binding, absolute and unconditional.

 

(c) That Debtor’s location is as stated above and the Collateral will be kept at
that location or at the locations of Debtor’s subsidiaries.

 

(d) That Debtor will promptly notify Secured Party of any change in the location
of the Collateral.

 

(e) That Debtor will pay all taxes and assessments of every nature which may be
levied or assessed against the Collateral.

 

(f) That, except for liens disclosed herein or in the Schedules hereto, Debtor
will not permit or allow any adverse lien, security interest or encumbrance
whatsoever upon the Collateral and will not permit the same to be attached or
replevined.

 

(g) That Debtor has used, and will continue to use for the duration of this
Security Agreement, consistent standards of quality in its provision of services
sold under Debtor’s service marks. Debtor shall use its best efforts to do any
and all acts required by Secured Party to ensure Debtor’s compliance with this
subparagraph.

 

(h) That the Collateral is in good condition, and that Secured Party may examine
and inspect the Collateral at any time, wherever located. Without limiting the
generality of

 

2



--------------------------------------------------------------------------------

the foregoing, Debtor hereby grants to Secured Party and its employees and
agents the right to visit Debtor’s offices from which services are provided
under any of Debtor’s service marks, and to inspect the quality control relating
thereto at reasonable times during regular business hours.

 

(i) That Debtor will not do any act, or omit to do any act, whereby Debtor’s
service marks or any registration or application appurtenant thereto, may become
abandoned, invalidated, unenforceable, avoided, avoidable, or will otherwise
diminish in value, and shall notify Secured Party immediately if it knows of any
reason or has reason to know of any ground under which this result may occur.
Debtor shall take appropriate action at its expense to halt the infringement of
Debtor’s service marks and shall properly exercise its duty to control the
nature and quality of the goods offered by any licensees in connection
therewith.

 

(j) That Debtor will not use the Collateral in violation of any applicable
statutes, regulations or ordinances or rights to any third parties.

 

(k) That Debtor will keep the Collateral at all times insured against risks of
loss or damage by fire, theft and such other casualties as Secured Party may
reasonably require, all in such amounts, under such forms of policies, upon such
terms, for such periods, and written by such companies or underwriters as
Secured Party may approve, losses in all cases to be payable to Secured Party
and Debtor as their interest may appear. Secured Party may act as attorney for
Debtor in making, adjusting and settling claims under or canceling such
insurance and endorsing Debtor’s name on any drafts drawn by insurers of the
Collateral.

 

(l) At any time and from time to time, upon the request of Secured Party, Debtor
will promptly and duly execute and deliver any and all such further instruments
and documents and take such further action as Secured Party may reasonably deem
desirable in obtaining the full benefits of this Security Agreement, including,
without limitation, the filing of any financing or continuation statement under
the Uniform Commercial Code with respect to the liens and security interests
granted hereby. Debtor hereby authorizes Secured Party to file any such
financing or continuation statement without the signature of Debtor to the
extent permitted by applicable law.

 

(m) That Debtor hereby indemnifies and holds Secured Party, its officers,
directors, employees, affiliates, partners and shareholders, harmless from and
against any claim, suit, loss, damage or expense (including reasonable
attorneys’ fees) arising out of this Security Agreement, the Purchase Agreement,
or Debtor’s operation of its business from the use of the Collateral.

 

  (n)   That, subject to Secured Party’s Intercreditor Agreement with 550 DMV,
Debtor hereby irrevocably appoints Secured Party, and its successors and
assigns, Debtor’s true and lawful attorney, with full power (in the name of
Debtor or otherwise), after the occurrence and during the continuance of an
Event of Default (defined in Section 4 below), to ask, require, demand, receive,
compound and give acquittance for any and all moneys, claims and other amounts
due and to

 

3



--------------------------------------------------------------------------------

become due at any time under, or arising out of, the Collateral; to endorse any
checks or other instruments or orders in connection therewith; to enforce all
Secured Party’s rights hereunder, to enter into all agreements or instruments
required to carry out the terms hereof which are required to be performed by
Debtor; to execute such other assignments and mortgages of the Collateral as
Secured Party may deem to be necessary or advisable. Such power of attorney
shall be deemed a power coupled with an interest and, therefore, irrevocable.

 

  (o)   Without thirty (30) days’ prior written notice to, and the prior written
consent from, the Secured Party, the Debtor shall not (i) change the Debtor’s
name, state of incorporation or organization, organizational identification
number or place of business (or, if the Debtor has more than one place of
business, its chief executive office).

 

  (p)   In no event shall the Debtor, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
patent, trademark or copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Secured Party prior written notice thereof, and, upon request
of the Secured Party, the Debtor shall execute and deliver any and all security
documents as the Secured Party may request to evidence the Secured Party’s Lien
on such Intellectual Property and the general intangibles of the Debtor relating
thereto or represented thereby. The Debtor hereby authorizes the Secured Party
to amend this Agreement (without any further action or consent from the Debtor)
to include any such patent, trademark or copyright as Collateral hereunder.

 

3. Until an Event of Default, Debtor may have possession of the Collateral and
use it in any lawful manner, and upon an Event of Default, Secured Party shall
have the immediate right to the possession of the Collateral. The powers
conferred on the Secured Party by this Section 3 are solely to protect the
Secured Party’s interests in the Collateral and shall not impose any duty upon
it to exercise any such powers. The Secured Party shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Secured Party nor any of its officers, directors, employees or
agents shall, in the absence of willful misconduct or gross negligence, be
responsible to the Debtor for any act or failure to act pursuant to this Section
3.

 

4. Debtor shall be in default under this Security Agreement upon the happening
of any of the following events or conditions (each an “Event of Default”):

 

(a) default in the payment or performance of any obligation, covenant or
liability contained or referred to herein or in any note evidencing the same;

 

(b) the making or furnishing of any warranty, representation or statement to
Secured Party by or on behalf of Debtor which proves to have been false in any
material respect when made or furnished;

 

4



--------------------------------------------------------------------------------

(c) loss, theft, damage, destruction, sale or encumbrance to or of any of the
Collateral, or the making of any levy seizure or attachment thereof or thereon
and, if capable of being remedied, such default shall continue unremedied for a
period of 30 days;

 

(d) dissolution, termination of existence, insolvency, business failure,
appointment of a receiver of any part of the property of, assignment for the
benefit of creditors by, or the commencement of any proceeding under any
bankruptcy or insolvency laws of, by or against Debtor or any guarantor or
surety for Debtor;

 

(e) any Event of Default under the Purchase Agreement;

 

and Debtor shall give Secured Party immediate notice of the occurrence of any
matter referred to in clause (d) of this paragraph.

 

5. Subject to the Intercreditor Agreement with 550 DMV, upon such default and at
any time thereafter, Secured Party may declare all obligations secured hereby
immediately due and payable and shall have the remedies of a secured party under
Article 9 of the Uniform Commercial Code. Secured Party may require Debtor to
assemble the Collateral and deliver or make it available to Secured Party at a
place to be designated by Secured Party which is reasonably convenient to both
parties. Expenses of taking, holding, preparing for sale, or selling the
Collateral or the like shall include Secured Party’s reasonable attorney’s fees
and legal expenses. If an Event of Default has occurred and is continuing, the
Secured Party may exercise, in addition to all other rights and remedies granted
to it in this Agreement and in any other instrument or agreement relating to the
Obligations, all rights and remedies of a secured party under the UCC. Without
limiting the foregoing, the Secured Party, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law) to or upon the Debtor or any other person (all of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances collect, receive, appropriate and realize upon any or all of
the Collateral, and/or may sell, lease, assign, give an option or options to
purchase, or otherwise dispose of and deliver any or all of the Collateral (or
contract to do any of the foregoing), in one or more parcels at a public or
private sale or sales, at any exchange, broker’s board or office of the Secured
Party or elsewhere upon such terms and conditions as the Secured Party may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk. The Secured Party shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable expenses incurred therein or in connection with the
care or safekeeping of any of the Collateral (including, without limitation,
reasonable attorneys’ fees and expenses) to the payment in whole or in part of
the Obligations, in such order as the Secured Party may elect, and only after
such application and after the payment by the Secured Party of any other amount
required by any provision of law, need the Secured Party account for the
surplus, if any, to the Debtor. To the extent permitted by applicable law, the
Debtor waives all claims, damages and demands it may acquire against the Secured
Party arising out of the exercise by the Secured Party of any of its rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten (10) days before such sale or other disposition. The Debtor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay

 

5



--------------------------------------------------------------------------------

the Obligations and the fees and disbursements of any attorneys employed by the
Secured Party to collect such deficiency. In furtherance of the Secured Party’s
rights hereunder while an Event of Default has occurred and is continuing, the
Debtor hereby grants to the Secured Party an irrevocable, non-exclusive license
(exercisable without royalty or other payment by the Secured Party) to use,
license or sublicense any patent, trademark, tradename, copyright or other
Intellectual Property in which the Debtor now or hereafter has any right, title
or interest together with the right of access to all media in which any of the
foregoing may be recorded or stored.

 

6. No waiver by Secured Party of any Event of Default shall operate as a waiver
of any other Event of Default or of the same Event of Default on a future
occasion. The taking of this Security Agreement shall not waive or impair any
other security said Secured Party may have or hereafter acquire for the payment
of the above indebtedness, nor shall the taking of any such additional security
waive or impair this Security Agreement; but said Secured Party may, resort to
any security it may have in the order it may deem proper, and notwithstanding
any collateral security, Secured Party shall retain its rights of set-off
against Debtor.

 

7. Secured Party’s rights hereunder shall be senior to the rights of any other
person except for 550 DMV and as listed on Schedule A hereto.

 

8. All rights of Secured Party hereunder shall inure to the benefit of its
successors and assigns; and all promises and duties of Debtor shall bind his
heirs, executors or administrators or his or its successors or assigns. If there
be more than one Debtor, their liabilities hereunder shall be joint and several.

 

9. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

 

10. This Security Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

[signature page follows]

 

6



--------------------------------------------------------------------------------

Dated this 15th day of July, 2003.

 

Debtor:

     

Secured Party:

eUNIVERSE, INC.       VP ALPHA HOLDINGS IV, L.L.C. ,            

By: VANTAGE POINT VENTURE ASSOCIATES IV, L.L.C.,

its Managing Member

By:

 

/s/    BRAD GREENSPAN

--------------------------------------------------------------------------------

     

Title:

 

/s/    ALAN E. SALZMAN

--------------------------------------------------------------------------------

Name:

  Brad Greenspan      

Name:

  Alan E. Salzman

Title:

  Chief Executive Officer      

Title:

  Managing Member

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

7



--------------------------------------------------------------------------------

Schedule A

 

Permitted Liens

 

Secured Party has agreed that the first priority security interest granted to it
pursuant to the terms of this Security Agreement shall be subordinate to a
revolving, working capital line of credit obtained by the Debtor from a bona
fide commercial lender for the primary purpose of covering day-to-day
operational expenses incurred by the Debtor in the ordinary course of business,
in an amount that does not exceed One Million Five Hundred Thousand Dollars
($1,500,000). Secured Party has further agreed to execute such agreements and
other documents as may be reasonably necessary to effectuate the subordination
provided above.

 

Secured Party’s security interest in any Collateral subject to a purchase money
security interest shall be subordinated to such purchase money security
interest.

 

Secured Party’s security interest shall be pari passu with the security interest
of 550 DMV.

 

Liens for taxes not yet due and payable, materialman’s, warehouseman’s and
mechanics’ liens for amounts not yet due and payable, liens created by statute
for amounts not yet due and payable.

 

Liens in connection with equipment leases.

 

Security interests in proceeds in Debtor accounts held with merchant providers.